ACCEPTED
                                                                                       12-14-00134-CV
                                                                           TWELFTH COURT OF APPEALS
                                                                                        TYLER, TEXAS
                                                                                  1/12/2015 4:00:36 PM
                                                                                          CATHY LUSK
                                                                                                CLERK

                           CAUSE NO. 12-14-00134-CV

                                 IN THE                               FILED IN
                                                               12th COURT OF APPEALS
                           COURT OF APPEALS                         TYLER, TEXAS
                        TWELFTH COURT OF APPEALS               1/12/2015 4:00:36 PM
                              TYLER, TEXAS                          CATHY S. LUSK
                                                                        Clerk
             AMERICAN IDOL, GENERAL, LP d/b/a The REO, AND
                RANDY HANSON a/k/a RANDALL HANSON,
                              Appellants

                                         V.

                        PITHER PLUMBING CO., INC.,
                                  Appellee
             __________________________________________________

                       On Appeal from Cause No. 2012-1842-A
             in the 188th Judicial District Court in Gregg County, Texas
                  The Honorable David Brabham, Presiding Judge
             __________________________________________________


                 APPELLEE’S AGREED MOTION TO EXTEND
                          TIME TO FILE BRIEF


      COMES NOW, PITHER PLUMBING CO., INC., Appellee in the above-

entitled and numbered appeal and, pursuant to Rule 10.5 (b) and Rule 38.6 of the

Texas Rules of Appellate Procedure, files the following Agreed Motion to Extend

Time to File Brief and in support thereof would respectfully show the Court the

following:
                                             I.

       This is an appeal from a summary judgment in a breach of contract case.

Pursuant to Rule 10.5 of the Texas Rules of Appellate Procedure, Appellee states

the following:

       1.     The Current deadline for filing Appellee’s Brief is January 15, 2015;

       2.     Appellee seeks a thirty (30) day extension of the filing deadline to and

              including February 16, 2015; and

       3.     This is Appellee’s first request for an extension of time.


                                             II.

       Appellee relies on the following facts to reasonably explain its need for this

extension of time:

       1.     On December 16, 2014, Appellee received notice that the Court

              reinstated this appeal and that Appellee’s brief was due January 15,

              2015;

       2.     Appellee’s counsel has been performing legitimate business in other

              cases since December 16, 2014;

       3.     Appellee’s counsel is currently preparing for trial in Rusk County,

              Texas; and


_____________________________________________________________________________________________
APPELLEE’S AGREED MOTION TO EXTEND TIME TO
FILE BRIEF                                                                             PAGE 2
       4.     Appellee’s counsel has not had sufficient time to review the record

              and complete the legal research and briefing necessary to properly

              present this appeal to the Court.

                                            III.

       This request for an extension of time to file Appellee’s Brief is not sought

solely for the purposes of delay, but so that justice may be done. The granting of

this request will allow counsel for Appellee to fully research and brief the issues

before the Court and will facilitate the Court’s efficient and just disposition of this

matter, thus resulting in judicial economy and conservation of the Court’s

resources and time.

       WHEREFORE, PREMISES CONSIDERED, Appellee, Pither Plumbing

Co., Inc., respectfully requests the court to extend the time for filing Appellee’s

Brief to and including February 16, 2015, and for such other and further relief to

which Appellee is justly entitled.




_____________________________________________________________________________________________
APPELLEE’S AGREED MOTION TO EXTEND TIME TO
FILE BRIEF                                                                             PAGE 3
                                          Respectfully submitted,

                                          /s/ Brett F. Miller
                                          T. JOHN WARD, Jr.
                                          State Bar No. 00794818
                                          jw@wsfirm.com
                                          CLAIRE ABERNATHY HENRY
                                          State Bar No. 24053063
                                          claire@wsfirm.com
                                          Brett F. Miller
                                          State Bar No. 24065750
                                          bmiller@wsfirm.com
                                          WARD & SMITH LAW FIRM
                                          P. O. Box 1231
                                          Longview, Texas 75606-1231
                                          (903)757-6400 (Telephone)
                                          (903)757-2323 (Facsimile)

                                          ATTORNEYS FOR APPELLEE




                      CERTIFICATE OF CONFERENCE


       I hereby certified that I contacted counsel for Appellant, Ken W. Good, and

he agrees to this motion.

                                                  /s/ Brett F. Miller
                                                  Brett F. Miller



_____________________________________________________________________________________________
APPELLEE’S AGREED MOTION TO EXTEND TIME TO
FILE BRIEF                                                                             PAGE 4
                            CERTIFICATE OF SERVICE


       I hereby certify that a copy of the foregoing document was filed

electronically. This document was served on all counsel who are deemed to have

consented to electronic service. Local Rule 3(c). Pursuant to TEX. R. APP. P.

9.5(b) and Local Rule 3(c)(2), all other counsel of record not deemed to have

consented to electronic service were served with a true and correct copy of the

foregoing by email, facsimile, or certified mail on this the               12th      day of

January, 2015.


                                                         /s/ Brett F. Miller
                                                         Brett F. Miller




_____________________________________________________________________________________________
APPELLEE’S AGREED MOTION TO EXTEND TIME TO
FILE BRIEF                                                                             PAGE 5